In agreeing to the reversal of the case I do not agree that a charge on circumstantial evidence was called for. The record shows that Dock Hughes and appellant agreed to go to the negro quarters and "get them a negro." They were together when Dock *Page 120 
Hughes fired the shots in the schoolhouse; they were together when appellant whipped Elsie McCain; they were together when they went to two other negro houses, and defendant whipped another negro; they were together when they went to the house of the negro Kellum. Hughes and appellant carried on a conversation about how to get Kellum out of the house. As the positive testimony shows appellant present on all these occasions, we do not think a charge on circumstantial evidence was called for. It is not clear who fired the fatal shot that killed Grace Kellum, but it is manifest that appellant, Dock Hughes, or one of those acting with him, did do so, and regardless of who fired the shot, as the evidence shows they went to Kellum's house to do an illegal act, all understanding and agreeing to the unlawful act, each and every one present and participating would be equally guilty with the one who fired the shot.